959 A.2d 1006 (2008)
289 Conn. 941
Eric AMADO
v.
COMMISSIONER OF CORRECTION.
Supreme Court of Connecticut.
Decided October 20, 2008.
Christopher M. Neary, special public defender, in support of the petition.
Susann E. Gill, senior assistant state's attorney, in opposition.
The petitioner Eric Amado's petition for certification for appeal from the Appellate Court, 110 Conn.App. 345, 954 A.2d 887 (2008), is denied.
KATZ, J., did not participate in the consideration of or decision on this petition.